Citation Nr: 1014821	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
tinea cruris.   

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from January 1973 to January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The Board, in a March 2008 decision, denied 
claims of service connection for a cervical spine disability, 
tinnitus, and bilateral hearing loss, and remanded the claim 
for a higher initial rating for tinea cruris for further 
evidentiary development.  All actions required by the Board 
remand have been satisfied.  Regarding the Board's decision, 
the U.S. Court of Appeals for Veterans Claims (Court), in a 
May 2009 order, vacated the 2008 decision with respect to the 
denied three issues.  The remand below serves to effectuate 
the directives of the Court's order.  

The issues of entitlement to service connection for a 
cervical spine disability, bilateral hearing loss, and 
tinnitus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDING OF FACT

The Veteran has required corticosteroid therapy for a period 
of greater than six weeks to resolve service-connected tinea 
cruris, although it is not indicated that this is required on 
a constant or near-constant basis; the Veteran's condition is 
well managed by steroid medication, and there in no 
indication of active lesions, with 0% of the body being 
affected by the condition after treatment.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more than 30 
percent, for tinea cruris have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 
4.118, Diagnostic Codes 7800, 7806, 7813 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  Although no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) mandate notification of all five 
elements of a service connection claim.  Those five elements 
include (1) Veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran 
on how VA determines that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is granted.  Id.  

In VCAA letters to the Veteran, he was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim for an increase in rating, the 
information and evidence that VA will seek to provide, and 
the information and evidence the claimant is expected to 
provide.  In addition, an additional VA letter provided the 
Veteran notice regarding the evidence and information needed 
to establish a disability rating and effective dates, as 
outlined in Dingess-Hartman.  

Also, the Veteran is represented by a private attorney, and 
that individual is presumed to have knowledge of what is 
necessary to substantiate a claim for a compensable rating 
for tinea cruris.  Neither the Veteran nor his representative 
have pled prejudicial error with respect to the content or 
timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided a thorough VA dermatological examination which 
reviewed the Veteran's history and afforded an objective 
assessment of the level of severity of service-connected 
tinea cruris.  See 38 C.F.R. §§ 3.326, 3.327 (2008).  See 
also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
examination report is well-rationalized, and it thoroughly 
reports the current level of severity of service-connected 
tinea cruris.  Under these circumstances, there is no duty to 
provide another examination or medical opinion with regard to 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009).   

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis

The Veteran's tinea cruris has been service connected, at a 
noncompensable rating, since 1975.  In his current claim, the 
Veteran alleges that his condition has grown in severity, and 
that he should be entitled to compensation.  

The Veteran, in filing his claim for an increase, maintains 
that he experiences rash symptoms on his feet, arms, ears, 
groin, and in the lower extremities.  He contends that the 
condition affects roughly 2% percent of his body during 
periods of irritation.  The RO scheduled the Veteran for a 
dermatology examination which was afforded in October 2003.  
The results of that examination were included in a detailed 
examination report, and at that time, the Veteran was noted 
to not experience tinea cruris, and 0% of the body was 
affected by that disorder.  The examiner did, however, note 
that some other form of dermatophytosis was present, although 
the severity of that condition was not assessed.  At the time 
of the examination, the Veteran was not prescribed any 
medication for treatment of his skin condition.  

The Board, in a March 2008 remand, determined that the 
October 2003 VA examination was inadequate for rating 
purposes.  Specifically, the Board noted that the severity of 
dermatophytosis was not addressed, and that a new examination 
should be afforded to ensure that a comprehensive disability 
picture is of record prior to the issuance of a final 
decision on the issue of an increased rating.  In compliance 
with this directive, the Veteran was afforded a VA 
examination in June 2009.  The associated findings indicated 
that the Veteran experienced resolved tinea cruris, with no 
active skin lesions being noted on examination.  That is, the 
examiner did not find dermatophytosis or any other present 
skin manifestation, even after a review of the diagnostic 
history involving the Veteran's service-connected disorder.  
The examiner noted the Veteran's complaints of rash around 
his lips, neck, forehead, and legs, and stated that topical 
corticosteroids had been prescribed for a period "greater 
than six weeks" (with use every three to four days) to 
resolve the issue.  Thus, it is apparent from this 
examination, that the Veteran has required prescription of 
steroids sporadically to manage his symptoms.  

Tinea cruris is included among the disorders rated in Code 
7813, pertaining to dermatophytosis.  See 38 C.F.R. § 4.118, 
DC 7813.  Under this provision, the disorder is to be rated 
as disfigurement of the head, face, or neck, as a scar, or as 
dermatitis, depending on the predominant disability.  Id.  
The Veteran's disorder has not been productive of scarring, 
and despite the Veteran's assertions regarding a rash on the 
head, face, or neck, there has been nothing established on 
record to indicate that any such manifestations have been 
present during a medical examination.  Although a medical 
examination cannot, by nature, always assess the extent of a 
disability that relapses with irritation and then remits, 
even if the Board were to concede that the Veteran 
experienced some sort of dermatological condition in the 
face, neck, or head, there is no medical evidence which would 
support disfigurement.  Indeed, under Code 7800, there are 
eight characteristics of disfigurement.  See 38 C.F.R. 
§ 4.118, DC 7800.  The eight characteristics of 
disfigurement, as listed in Note1 of Code 7800, include the 
following: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one-quarter inch 
(0.6 centimeters) wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper- pigmented in an 
area exceeding six square inches (39 square centimeters); (6) 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 square 
centimeters); (7) underlying soft tissue missing in an area 
exceeding six square inches (39 square centimeters); and (8) 
skin indurate and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id.  Medical evidence does 
not show that any of the eight characteristics of 
disfigurement are present, even if the Veteran has rash 
manifestations on his head, face, and neck, and thus a rating 
under Code 7800 is inappropriate.  

As this is the case, the Veteran's disorder is to be rated as 
dermatitis under Code 7806.  Under this provision, a 
compensable 10 percent evaluation (the next highest) is to be 
assigned when at least 5%, but less than 20%, of the entire 
body, or at least 5% but less than 20%, of exposed areas 
affected display symptoms; or, alternatively, when 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past twelve month 
period.  See 38 C.F.R. § 4.118, DC 7806.  A 30 percent rating 
requires 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or, it is necessary 
that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  Id.  Finally, a rating of 60 percent is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or, when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  Id.

The corticosteroid treatment has, given the recent clinical 
findings which do not show active disease, been effective in 
managing the Veteran's symptoms.  Indeed, there is nothing to 
indicate that the Veteran can receive a higher evaluation 
based solely on the amount of skin area affected by his tinea 
cruris, as the steroid treatment appears to resolve any 
itching symptoms.  As, however, he is required to use this  
steroid medication, and as he has utilized it for a period 
greater than six weeks, he has met the criteria for an 
increased evaluation.  That is, while there is nothing to 
note that the Veteran requires constant or near-constant 
medication (he uses topical steroids every three to four 
days, for a period greater than six weeks but not established 
as being required constantly during the last 12 months), he 
did need steroid treatment over the last year for a period of 
time in excess of six weeks.  As such, the criteria for a 30 
percent evaluation, but not more than 30 percent, have been 
met.  See 38 C.F.R. § 4.118, DC 7806.  Only if the Veteran 
could show a need for constant or near-constant 
corticosteroid use over the last year would he be entitled to 
a 60 percent evaluation, and the recent medical evidence does 
not establish this fact.  Id.    

Regarding an extraschedular entitlement for a rating in 
excess of 30 percent, the Board notes that although the 
Veteran is currently unemployed, and has essentially been 
that way since separation from service approximately 35 years 
ago, there is nothing to indicate that the service-connected 
skin condition is productive of any marked interference with 
employment.  Additionally, there is nothing of record showing 
that the service-connected skin condition requires frequent 
hospitalization, or is in anyway so unique as to be outside 
of the norm.  Thus, a remand to the Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular evaluation is not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008). 

In reaching the determination that a rating in excess of 30 
percent is not warranted, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against a rating in excess of 30 percent.  See 38 U.S.C.A. § 
5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a 30 percent evaluation for tinea cruris is 
granted, subject to the statutes and regulations applicable 
to the payment of VA monetary benefits.  


REMAND

The Board denied the Veteran's claims for service connection 
for a cervical spine disorder, bilateral hearing loss, and 
tinnitus in a March 2008 decision.  The Veteran, through 
counsel, appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Counsel for the 
Secretary of Veterans Affairs and the counsel for Veteran 
agreed via a joint motion for remand to vacate the Board's 
decision, and to remand the claim for further development.  
The Court granted the joint motion in its May 2009 order, and 
this remand serves to effectuate the mandates of that order.  

With regard to the claim of service connection for a cervical 
spine disability, the Court determined that the Board 
incorrectly determined that the laws pertaining to 
aggravation were not applicable in providing reasons and 
bases for its March 2008 decision.  The Court noted that a 
June 2006 opinion noted that the Veteran had arthritis prior 
to service entry, and that as the examiner stated that a "10 
to 15" year period was required before the onset of the 
condition, it would by necessity include in that time period 
in which the Veteran was on active duty.  The joint motion 
incorporated in the Court order directed the Board to 
consider whether the Veteran's current cervical spine 
disability pre-existed service, and if so, if it underwent an 
increase in severity in service, and if so, if clear and 
unmistakable evidence exists showing that the increase was 
due to the natural progression of the disease (rather than 
aggravation in service).  The Board is baffled by the joint 
motion.  As noted in the decision, the Board found that the 
presumption of soundness was NOT rebutted; that is, the Board 
found that a cervical spine disability did not pre-exist 
service.  It appears, despite the Veteran's protests 
discussed below, the parties in the joint motion want to 
concede that a cervical spine disability pre-existed service.  
Because the Court's Order is the law of the case here, the 
Board has no alternative but to remand the case pursuant to 
the Order. 

In an effort to fully satisfy the Court's directive, the case 
should be remanded so that a VA examination can be afforded 
which addresses these questions specifically.  The examiner 
should review the claims file, including previous 
determinations made by VA examiners, when coming to a 
conclusion.  Moreover, since the Court's order was received 
by the Board, the Veteran provided an independent medical 
examination report which links a current cervical spine 
condition with service on a direct basis.  That is, the 
Veteran specifically denied having a pre-existing neck injury 
before his entry to service when he was interviewed by the 
private examiner in March 2010.  There is clearly some 
dispute as to the nature of the Veteran's condition at the 
time of service entry, and for the sake of clarity, the 
examiner should note the contentions put forth in the March 
2010 private report in coming to his conclusion.  

Regarding hearing loss, the joint motion noted that the Board 
did not adequately consider a theory of service connection by 
aggravation in coming to its March 2008 decision denying 
service connection.  The joint motion noted that the Board 
specifically found that there was NO worsening of the 
Veteran's hearing during service.  The joint motion, however, 
noted that the Board did not make a specific finding that IF 
THERE WAS an increase in the Veteran's hearing in service, 
whether there was clear and unmistakable evidence that the 
increase was beyond the natural progression of the hearing 
loss.  Again, the Board is baffled.

Regarding tinnitus, the Court determined that the February 
2004 VA audiological examination was not adequate for rating 
purposes, and a new examination addressing tinnitus was 
ordered.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The Veteran is to be scheduled for a 
VA orthopedic examination in accordance 
with the Court's May 2009 remand order.  
Specifically, the orthopedic examiner 
should note whether the Veteran's current 
cervical spine disability clearly and 
unmistakably pre-existed service, and if 
so, if it increased in severity during 
service, and if that is the case, if such 
an increase was due to the natural 
progression of the disease processes or 
was conversely due to in-service 
aggravation.  Alternatively, the examiner 
should opine (if it is found that a 
cervical spine disability did not pre-
exist service) if it is at least as likely 
as not that any current cervical spine 
disability had its origins in service.  In 
coming to a conclusion, the examiner 
should reference the findings of the June 
2006 VA examiner and the private March 
2010 examiner.  

3.  The Veteran is to be scheduled for a 
VA audiology examination in accordance 
with the Court's May 2009 remand order.  
Specifically, the examiner should note the 
findings of neuro-sensory hearing loss 
prior to entry in service, and should 
opine as to whether it increased in 
severity during the period of active duty.  
If the hearing loss was found to have 
increased in service, the examiner should 
opine as to whether this progression was 
due to the natural course of the disease 
process or was due to aggravation.  The 
examiner should specifically state whether 
the Veteran's hearing loss is congenital 
in nature, or conversely, is an acquired 
disorder.

4.  Upon completion of the directed 
development, re-adjudicate the Veteran's 
claims.  If unfavorable determinations are 
entered, issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


